 LOUISIANAGAS SERVICE CO.147Louisiana Gas Service Co.andUnited Packinghouse Workers ofAmerica, Local 1101,AFL-CIO,Petitioner.Case No. 15-RC-2042.January 14, 1960DECISION, ORDER, AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Andrew C. Partee, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provision of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Jenkins andFanning].Upon the entire record in this case, the Board finds :At the hearing, the Employer through its counsel moved to dismissthe petition on the grounds that: (1) The Regional Office of theBoard failed to properly investigate the authenticity of the signatureson the authorization cards; (2) the Regional Office failed to properlyinvestigate the showing of the 30-percent interest; (3) the RegionalOffice failed to afford the Employer due process by its failure to grantEmployer's request for a postponement; (4) there was no competentevidence to show that the Employer was engaged in commerce asdefined in the Act; and (5) that the units requested by the Petitionerare inappropriate.Employer also questioned whether the Petitionerwas a labor organization within the meaning of the Act.As to (1) and (2), these motions are denied. The preliminary in-vestigations described in Sections 101.17 and 101.18 of the Board'sStatements of Procedure, including that of the Petitioner's showingof interest, are matters for administrative determination only and arenot litigable by the parties.'As to (3), this motion is denied. The record shows that the petitionwas filed on July 27, 1959, and the hearing was scheduled for August14, 1959.The Employer's counsel requested a month's postponementfor the reasons that he was engaged in several other legal mattersduring the period before the hearing, that he would not be able toprepare the case properly, and further that he had made arrangementsfor an extended vacation to begin at the time of the hearing.However,the Employer through its vice president in charge of operations andits counsel appeared at the hearing. Inasmuch as the hearing wasnot concluded on August 14, it was continued until August 24, givingthe Employer an additional 10 days in which to prepare its case.Upon careful examination of the record we are convinced that the'Lloyd A. FryRoofing Company,107 NLRB 1327, 1328.126 NLRB No. 17. 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployer was afforded sufficient opportunity to prepare for the hear-ing, and did, in fact, fully develop the facts and its position in the case.The failure to grant the postponement to permit the Employer'scounsel to take care of other legal matters and to permit him to takean extended vacation does not indicate any bias or abuse of due processto the Employer.1.The Employer through its vice president in charge of operationstogether with its counsel was present at the hearing but upon adviceof counsel refused to testify on matters relating to commerce.Asubpoena duces tecum 2had been directed to C. J. Puckett, the Em-ployer's assistant treasurer, to testify in regard to commerce andjurisdiction, but he did not appear.Because of the failure of theEmployer to give any evidence relating to commerce, the hearingofficer received into evidence, as Board's Exhibit No. 2, a statementrelating to the Employer's gross operating revenue prepared by theLouisiana Public Service Commission and signed by the Director,Utilities Division.The statement revealed that during the calendaryear 1958, the gross operating revenue of the Employer amounted to$7,698,633.12.In addition the testimony of two employees of theEmployer revealed that the Employer supplied gas to commercialenterprises.Among them are American Cyanamid 3 and AmericanCreosote 4 over whom the Board had previously asserted jurisdiction.The foregoing evidence conclusively demonstrates that the Employeris extensively engaged in interstate commerce.'Under the circum-stances, the evidence was properly received.6Upon the evidencesubmitted by the Louisiana Public Service Commission and the testi-mony of the employees of the Employer, we have determined that itwill effectuate the policies of the Act to assert jurisdiction.'2.The record demonstrates that the Petitioner is a labor organ-ization within the meaning of the Act and that it claims to representcertain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The appropriate unit : At the hearing the Petitioner amended itspetition by requesting four separate units as follows: (1) All employ-2 Employer's counsel moved to revoke the subpena on the grounds that an improperofficial had issued the subpena and on the fiirther ground that 5 full days had not beenallowed in which to answer. The hearing officer declined to revoke the subpena, but didnot insistthat Mr Puckett comply with it8The American Cyanamid Company(Santa Rosa Plant),15-RC-1914(unpublished).4American Creosote Works,15-RC-841 (consent election), May 19, 1953.5Tropicana Products Inc,122 NLRB 1219 Section 10(b) does not require strict adherence to the evidentiary rules.W. B. JonesLumber Co,Inc,114 NLRB 415. Representation hearings are essentially investigativeand technical rules of evidence are not controlling.Edward H Goodwin,at al, d/b/aPacific Tent & Awning Co.,97 NLRB 6407SiouanValley Empire Electric Association,122 NLRB 92. LOUISIANA GAS SERVICE CO.149ees of the Employer at its East Jefferson District; (2) all employeesof the Employer at its West Jefferson District; (3) all employees ofthe Employer at its St. Bernard District; and (4) all employees ofthe Employer at its Pines (Hammond) District, but excluding inspec-tors, service operators, foremen, and all office clerical employees,guards, watchmen, professional and technical employees, and allsupervisors as defined in the Act.The Employer contends that theappropriate unit should be a systemwide unit consisting of allemployees of the Employer in its St. Bernard, Winsboro, East Jeff-erson, Pines,West Jefferson, and Bastrop Districts, excluding officeclerical employees, janitorial employees, guards, watchmen, andsupervisors as defined in the Act.Board policy with respect to the public utility industry regardsthe systemwide unit as the optimum bargaining unit because of theinherent integration and interdependence of all operations in suchan industry and favors the large unit over the smaller unit.'Absentbargaining history on a broader basis, however, units coextensivewith a smaller administrative entity of an employer may beestablished.'The record shows that there is no prior bargaining history for theEmployer's employees, either on a systemwide or separate unit basis.Each of the districts appears to be an administrative entity.Therecord shows the Employer has a general office in Harvey whereadministrative matters are handled.The Employer has six districtsand each district "is in charge of seeing that the construction workis carried on in that particular area and also that the customerreceives all of the services that they are entitled to."Each district isin charge of a district manager, who decides what jobs need to be done,prepares the paperwork, and then gets the approval of the generaloffice and proceeds with the actual physical work.There is practicallyno interchange of employees.The employees are permanentlyassigned to particular districts, under the direct supervision of theparticular district manager.At times, employees are assigned toother districts to help out in cases of need, but they are continued onthe payroll of the district to which they are permanently assigned.These employees report to work at the district to which they arepermanently assigned and report back to the district to which theyare permanently assigned.There is no connecting link between thedistricts and there are no interconnecting lines.The six districts con-sist of isolated gas systems in those communities which the Employerserves.Accordingly, upon the entire record, we find that the unitssought by the Petitioner are appropriate.eMontana-Dakota Utilities Co ,115 NLRB 1396.e SeeNew England Power Company(Western Division),120 NLRB 666, 668. 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer is generally in agreement with the composition ofthe unit sought by the Petitioner, except that it would include inspec-tors and service operators.The Employer would also include thehead meter reader and the janitors, as to whom Petitioner expressedno opinion.The inspectors work closely with both the Employer's crew and withother contractor crews doing excavating work for the Employer.They are subject to the same supervision as the other employees are.Their function is to know where the water mains, storm sewers, andthe Employer's facilities are located so that such facilities are notdamaged.Their work is primarily in the field. It appears that theinterests of these individuals are more clearly identified with the rank-and-file employees rather than with management.10We shall, accord-ingly, include them in the unit.The head meter reader is excluded because he responsibly directsthe meter readers whom we are excluding and exercises supervisoryduties over them.The meter readers follow assigned routes, visitcustomers, and read meters. It appears that their interests are moreclosely related with the office clerical employees."The service operators perform functions of communicating to theconstruction and service crews all requests for work to be done, troubleto be cleared, and maintenance that is immediately necessary.Thereis nothing in the record which would show that the service operatorsare required, in the performance of these duties, to exercise the degreeof independent judgment necessary to establish that they are super-visors within the meaning of the Act.Therefore we shall includethem in the unit.12The welder at St. Bernard shall be excluded fromthe unit because the record shows that there is no foreman at St.Bernard and that the welder in that district exercises the duties ofthe foreman.The janitor is included because his work is closelyrelated to that of the other employees.13Accordingly, we find that the following employees constitute sep-arate units appropriate for collective bargaining within the meaningof Section 9(b) of the Act:(1)All employees in the East Jefferson District of Louisiana Gas'Service Co., including inspectors, service operators, and janitors, butexcluding foremen, head meter reader, meter readers, and all officeclerical employees, guards, watchmen, professional and technical em-ployees, and all supervisors as defined in the Act.(2)All employees in the West Jefferson District of the LouisianaGas Service Co., including inspectors, service operators, and janitors,but excluding foremen, head meter reader, meter readers, and all office10 SeePacific Gas and ElectricCo , 87 NLRB 257, 266.11The Gas ServiceCompany,115 NLRB 944.12Pacific Gas and Electric Co , supra13Roanoke Gas Company,94 NLRB 1431. HEINTZ DIVISION, KELSEY-HAYES COMPANY151clerical employees, guards, watchmen, professional and technical em-ployees, and all supervisors as defined in the Act.(3)All employees in the St. Bernard District of Louisiana GasService Co., including inspectors, service operators, and janitors, butexcluding foremen, head meter reader, meter readers, the welder (act-ing as foreman), and all office clerical employees, guards, watchmen,professional and technical employees, and all supervisors as definedin the Act.ORDERIT IS HEREBY ORDERED that, as the Petitioner has made no showing ofinterest in the Pines (Hammond) District, the petition is dismissedinsofar as it relates to the Pines District.[Text of Direction of Elections omitted from publication.]HeintzDivision,Kelsey-HayesCompanyandInternationalUnion,United Automobile,Aircraft and Agricultural Imple-mentWorkers of America(UAW), AFL-CIO,Petitioner.Case No. 4-RC-3932. January 14, 1960DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONPursuant to a stipulation for certification upon consent election, anelection by secret ballot was conducted on July 14, 1959, under the di-rection and supervision of the Regional Director for the FourthRegion.Following the election, the Regional Director served uponthe parties a tally of ballots which showed that of approximately1,377 eligible voters, 1,299 cast valid ballots, of which 604 were forthe Petitioner, 682 were for the Intervenor, Heintz Employees Union(Independent), and 13 were against the participating labor organiza-tions.There were seven void ballots.OnJuly16, 1959, the Petitioner filed timely objections to conductaffecting the results of the election. In accordance with the Board'sRules and Regulations, the Regional Director conducted an investiga-tion and on September 14, 1959, issued and served upon the parties hisreport on objections in which he found merit to the objections andrecommended that the election be set aside and a new one directed.The Intervenor and the Employer filed timely exceptions to theRegional Director's report.The Board has considered the objections, the Regional Director'sReport, and the exceptions thereto, and upon the entire record in thiscase,finds as follows :1.The Employer is engaged in commerce within the meaning ofthe Act.126 NLRB No. 16.